PER CURIAM.
On May 7, 1958, the court rendered an opinion, 161 F.Supp. 580, together with findings of fact, holding that plaintiff was entitled to recover and entering judgment to that effect. The determination of the amount of recovery was reserved pending further proceedings pursuant to Rule 38 (c), 28 U.S.C.A.
On March 25, 1959, the commissioner filed a report, accompanied by statements and computations furnished by the parties, showing that in accordance with the opinion of the court, judgment should be entered for the plaintiff for the sum of $368,436.39.
Now, therefore, it is ordered this twenty-seventh day of March, 1959, that judgment be and the same is entered for the plaintiff iii the sum of $368,436.39, and
It is further ordered, since it is determined that no interest is provided by law, that the phrase “with interest as provided by law” be deleted from the judgment of May 7, 1958, and that judgment is so amended.